DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation is: “an adjustment mechanism” in claims 2 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the steerable portion" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-13 are also rejected because they depend from claim 1.
Claim 14 recites the limitation "the steerable portion" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the distal portion" in line 12.  There is insufficient antecedent basis for this limitation in the claim.
Claims 15 and 16 are also rejected because they depend from claim 14.
Claim 17 recites the limitation "the steerable portion" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 18-22 are also rejected because they depend from claim 17.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaufman et al. (2013/0046298).  
Regarding claim 1, Kaufman et al. disclose a delivery apparatus (see at least figure 1), comprising: a steerable shaft (10) having a pull-wire conduit (18b); a pull wire (30) extending through the pull-wire conduit (see at least figure 2B); wherein the steerable shaft has one or more layers (40, 42, and 44); wherein the steerable shaft includes a compression-resistance portion (50) incorporated into at least one of the one or more layers of the steerable portion; wherein a cross-section of the compression-resistance portion has an arcuate shape (since portion 50 is circular, it is considered to have an arcuate shape) that extends along a portion of a cross-section of the steerable shaft (see at least figure 2B); and wherein the compression-resistance portion has a hardness that is greater than a hardness of the one or more layers that the compression-resistance portion is incorporated into (see at least paragraphs [0036]-[0038]).
Regarding claim 2, the apparatus further comprises an adjustment mechanism (19) operatively connected to a proximal end portion of the pull wire and configured to increase and decrease tension in the pull wire to adjust the curvature of a distal portion of the steerable shaft (see at least paragraphs [0034] and [0035])
Regarding claim 3, the compression-resistance portion (50) is located opposite the pull-wire conduit (18b; see figure 2B where the portions 50 are below center 16 and the conduit 18b is above center 16, thus they are considered opposite one another).
Regarding claim 14, Kaufman et al. disclose a method, comprising: inserting a steerable shaft (10) of a delivery apparatus into the body of a patient; wherein a pull-wire (30) extends through a pull-wire conduit (18b; see at least figure 2B) that extends at least partially through the steerable shaft; wherein the steerable shaft has one or more layers (40, 42, and 44); wherein the steerable shaft includes a compression-resistance portion (50) incorporated into at least one of the one or more layers of the steerable portion;  wherein a cross-section of the compression-resistance portion has an arcuate shape (since portion 50 is circular, it is considered to have an arcuate shape) that extends along a portion of a cross-section of the steerable shaft (see at least figure 2B); wherein the compression-resistance portion has a hardness that is greater than a hardness  of the one or more layers that the compression-resistance portion is incorporated into (see at least paragraphs [0036]-[0038]); and applying tension to the pull wire to adjust the curvature of the distal portion of the shaft (see at least paragraphs [0034] and [0035]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman et al. (2013/0046298). 
Regarding claims 4 and 5, Kaufman et al. disclose the apparatus substantially as described above with respect to claim 1, but fail to disclose the compression-resistance portion extending the specific claimed portion of the cross-section of the steerable shaft.  However, Examiner notes Kaufman et al. do show different configurations for the compression-resistance portion (50 in figure 2B; 250 in figure 4B; or 350 in figure 4C) with varying degrees of size of the compression-resistance portion relative to the steerable shaft.  Examiner also contends one of ordinary skill in the art would recognize that controlling the size of the compression-resistance portion relative to the layer it is embedded in would control the extent of stiffness added to the respective layer.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have controlled the size of the compression-resistance portion relative to the steerable shaft in the claimed manner.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman et al. (2013/0046298) in view of Salahieh et al. (2014/0107623).  
Regarding claims 11 and 12, Kaufman et al. disclose the apparatus substantially as described above with respect to claim 1, but fail to disclose the claimed hardness ratio of the compression-resistance portion to the one or more layers that the compression-resistance portion is embedded into.  Attention is drawn to Salahieh et al., who teach the claimed hardness ratio between a compression resistance portion and a layer (see paragraphs [0008] and [0009]) is known.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have controlled the hardnesses of the Kaufman et al. materials such that they would have the claimed ratios since controlling of the hardness of materials to achieve these ratios is known per the teachings of Salahieh et al.  Examiner also contends one of ordinary skill in the art would recognize that controlling hardness of materials is well-known and obvious to achieve desired bending and flexing characteristics in a delivery apparatus.
Claims 13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman et al. (2013/0046298) in view of Taylor (2007/0005131).  
Regarding claim 13, Kaufman et al. disclose the apparatus substantially as described above with respect to claim 1, and further disclose the steerable shaft is a guide sheath (see at least paragraph [0023]), but fail to disclose an implant catheter within the sheath having a prosthetic device mounted thereto.  Attention is drawn to Taylor, who teaches it is known to use a guide sheath (400) to deliver an implant catheter having a prosthetic device (see at least paragraphs [0040] and [0041] of 
Regarding claim 16, Kaufman et al. disclose the method substantially as described above with respect to claim 14, but fail to disclose an implant catheter within the sheath having a prosthetic device mounted thereto.  Attention is drawn to Taylor, who teaches it is known to use a guide sheath (400) to deliver an implant catheter having a prosthetic device (see at least paragraphs [0040] and [0041] of Taylor).  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have included an implant catheter with a prosthetic device in the guide sheath of Kaufman et al. per the teachings of Taylor to allow for delivery of a prosthetic device to a site in need of treatment.
Regarding claim 17, Kaufman et al. disclose a system (see at least figure 1), comprising: a steerable guide sheath (see at least paragraph [0023]) comprising: a steerable shaft (10) having a pull-wire conduit (18b); a pull wire (30) extending through the pull-wire conduit (see at least figure 2B); wherein the steerable shaft has one or more layers (40, 42, and 44); wherein the steerable shaft includes a compression-resistance portion (50) incorporated into at least one of the one or more layers of the steerable portion; wherein a cross-section of the compression-resistance portion has an arcuate shape (since portion 50 is circular, it is considered to have an arcuate shape) 
Regarding claim 18, the compression-resistance portion (50) is located opposite the pull-wire conduit (18b; see figure 2B where the portions 50 are below center 16 and the conduit 18b is above center 16, thus they are considered opposite one another).
Regarding claims 19 and 20, Kaufman et al. as modified by Taylor disclose the apparatus substantially as described above with respect to claim 17, but fail to disclose the compression-resistance portion extending the specific claimed portion of the cross-section of the steerable shaft.  However, Examiner notes Kaufman et al. do show different configurations for the compression-resistance portion (50 in figure 2B; 250 in .
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kaufman et al. (2013/0046298) in view of Salahieh et al. (2010/0331776).  
Regarding claim 15, Kaufman et al. disclose the method substantially as described above with respect to claim 14, but fail to disclose torqueing the shaft to rotate the distal portion of the shaft.  Attention is drawn to Salahieh et al., who teach it is known to torque a shaft to rotate a distal portion thereof (see at least paragraphs [0003] and [0004]) for proper alignment of the distal portion of the shaft relative to the treatment site.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have torqued the shaft of Kaufman et al. to rotate the distal portion per the teachings of Salahieh et al. for proper alignment of the distal portion of the shaft relative to the treatment site.
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Kaufman et al. (2013/0046298) in view of Taylor (2007/0005131) as applied to claim 17 above, and further in view of Salahieh et al. (2014/0107623).
Regarding claim 22, Kaufman et al. as modified by Taylor disclose the apparatus substantially as described above with respect to claim 17, but fail to disclose the claimed hardness ratio.  Attention is drawn to Salahieh et al., who teach the claimed hardness ratio between a compression resistance portion and a layer (see paragraphs [0008] and [0009]) is known.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have controlled the hardnesses of the Kaufman et al. materials such that they would have the claimed ratios since controlling of the hardness of materials to achieve these ratios is known per the teachings of Salahieh et al.  Examiner also contends one of ordinary skill in the art would recognize that controlling hardness of materials is well-known and obvious to achieve desired bending and flexing characteristics in a delivery apparatus.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,653,862. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and the claims of the patent are generally In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966)  Therefore, Examiner ultimately concludes that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have claimed the compression-resistance portion as arcuate in the patent instead of angular.
Allowable Subject Matter
Claims 6-10 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  These claims contain the same allowable subject matter that made the parent application allowable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 for a general showing of the state of the art of similar delivery devices to the claimed device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142. The examiner can normally be reached Monday-Friday 5:30-2:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ryan J. Severson/Primary Examiner, Art Unit 3771